DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 31-29) in the reply filed on April 16, 2021 is acknowledged. Claims 40-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 34-35 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyanagi et al (US 2008/0173214) with evidence provided by Ishida (US 2009/0068343) and Yamazaki et al (US 5,868,823).
Regarding claim 31, Oyanagi teaches an ink composition (Abstract) for coating on a three-dimensional object to be coated such as a sheet of paper (Examples), the ink composition comprising a solvent system such as the primary solvent - diethylene glycol diethyl ether (vapor pressure 0.38 mmHg, Ishida, [0209] and the secondary solvent - dipropylene glycol monomethyl ether (vapor pressure 0.06 mmHg, Yamazaki, col. 3, lines 5-20) (Example 1-1).   The vapor pressure of the secondary solvent is lower than that of the primary solvent.  The ink also comprises a polymer that is soluble in the solvent system 
While Oyanagi does not explicitly teach that the solid particles are at least 50% by volume of the solids content, it is noted that Oyanagi teaches that the binder is used to adjust the viscosity of the oil based ink ([0083]) and therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the amount of the resin so that the solid particles are at least 50% by volume of the solids content to achieve a desired viscosity. 
Regarding claim 34, Oyanagi teaches that the polymer is a binder ([0083]) and, as a binder, would act to bind the components of the ink together.
Regarding claim 35, Oyanagi teaches that the polymer can be a polyester binder ([0083]).
	Regarding claim 38, given that the two solvents have relatively the same density and the amounts taught in example (1-1), the primary organic solvent is at least 50 % vol of the solvent system.
	Regarding claim 39, Oyanagi teaches that the polymer can be a polyester ([0083]) and that the solid particle can be an inorganic particle ([0030]).
Double Patenting
Claims 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,584,254. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite ink composition with a solvent system which comprises two types of organic solvents, a polymer and solid particles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764